Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/639,769 filed on 02/18/2020. This application is a 35 USC §371 of International Application No. PCT/Fl2018/050641 filed on 09/11/2018, and claims benefit of provisional application No. 62/562,349 filed on 09/22/2017. A preliminary amendment filed with the application is entered. Claims 1-51 are cancelled. Claims 52-71 are new. Claims 52-71 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 02/18/2020 and 06/01/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 65, 67, and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujitsu (3GPP TSG RAN WG1 Meeting NR#3, Nagoya, Japan, 18th – 21st, September 2017, R1-1715491; hereinafter “NPL1”.

Regarding claim 65, NPL1 discloses a method comprising: 
receiving, by a user device from a base station in a wireless network, a downlink control information associated with a priority downlink data transmission from the base station that preempts an ongoing data transmission (Sec. 1, Agreements: Indication of URLLC transmission (= a priority downlink data transmission) overlapping the resources scheduled for an eMBB UE (= an ongoing downlink data transmission) in downlink can be dynamically signaled to the eMBB UE to facilitate demodulation and decoding… Indication can be dynamically signaled to a UE, whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TB(s) transmitted within the above mentioned assigned resource; Sec. 3 and fig. 2(1) Grant-based switching: Grant-based transmission of URLLC traffic can be scheduled (indicating resources allocated for priority UL transmission) to a UE during ongoing eMBB transmission.);
determining, by the user device based on the downlink control information, a set of resources allocated for a priority uplink transmission, wherein the set of resources allocated for the priority uplink transmission were previously indicated by the base station as allocated for Sec. 1, Agreements: Preempted resource(s) within a certain time/frequency region (i.e. reference downlink resource) within the periodicity to monitor group common DCI (= downlink control information) for pre-emption indication, is indicated by the group common DCI carrying the preemption indication…The time granularity of pre-emption indication is configured to be x symbols within the reference downlink resource for the given numerology; thus a UE can determine a set of resources allocated for a priority uplink transmission (= URLLC transmission), wherein those resources were previously indicated by the base station as allocated for other use (= eMBB transmission).); and 
sending, by the user device, an uplink transmission via the set of resources allocated for the priority uplink transmission (Sec. 3 and fig. 2(1) Grant-based switching: Grant-based transmission of URLLC traffic can be scheduled (indicating resources allocated for priority UL transmission) to a UE during ongoing eMBB transmission. The normal SR-based scheduling procedure can be reused. The UE can switch the transmission from eMBB to URLLC (= priority transmission) just by following the latest grant…Grant-based switching enables to allocate different resources for URLLC from the previous allocation. In the case that those different resources have been already allocated to other UEs, preemption indication can be used for other UEs; Proposal 4: NR supports both grant-based switching and UE-autonomous switching for intra-UE multiplexing of URLLC and eMBB…With/without a new grant, UE can start to transmit a new TB of URLLC traffic (= priority uplink transmission) during a grant based transmission.).  

Regarding claim 67, NPL1 discloses the limitations of claim 65 as set forth, and NPL1 further discloses receiving, by the user device via resources indicated by the downlink control information, the priority downlink data transmission from the base station that preempts the ongoing downlink data transmission from the base station (Sec. 2.1: For DL multiplexing of eMBB and URLLC traffic, the preemption indication method was agreed by RAN1, in which some frequency resource within the eMBB frequency region can be possibly used for URLLC traffic. To avoid soft buffer pollution, it is highly desirable to include some kind of preemption indicator to let the eMBB UE know which part of the resource (being used for ongoing lower priority downlink data transmission) has been punctured by a transmission of URLLC data (= higher priority downlink data).).

Regarding claim 70, NPL1 discloses the limitations of claim 65 as set forth, and NPL1 further discloses wherein the priority downlink data transmission is addressed to the user device, the user device performing the following:
 receiving, by the user device via a first set of resources indicated by the downlink control information provided via dedicated signaling that is directed to the user device, the priority downlink data transmission from the base station that preempts an ongoing downlink data transmission from the base station (Sec. 1, Agreements: Indication of URLLC transmission (= a priority downlink data transmission) overlapping the resources (= a first set of resources) scheduled for an eMBB UE in downlink (= an ongoing downlink data transmission) can be dynamically signaled to the eMBB UE to facilitate demodulation and decoding… Indication can be dynamically signaled to a UE (indicating via dedicated signaling that is directed to the user device), whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TB(s) transmitted within the above mentioned assigned resource…Preempted resource(s) within a certain time/frequency region (i.e. reference downlink resource) within the periodicity to monitor group common DCI (= downlink control information via dedicated signaling) for pre-emption indication, is indicated by the group common DCI carrying the preemption indication.);
determining, by the user device based on the downlink control information, a second set of resources that have been reserved for the user device to send a priority uplink transmission, (Sec. 2.1: Fig.1 gives an example of an UL preemption indicator…The eNB generates the UL preemption indicator signal which is sent to the eMBB UE using a DL control channel…The UL preemption indicator signal includes the resource and time information preempted for URLLC transmission (= second set of resources allocated for priority UL transmission); Sec. 3 and fig. 2(1) Grant-based switching: Grant-based transmission of URLLC traffic can be scheduled (indicating second set of resources allocated for priority UL transmission) to a UE during ongoing eMBB transmission),
wherein the second set of resources were previously indicated by the base station as allocated for downlink transmission (Sec. 1, Agreements: Indication of URLLC transmission (= a priority downlink data transmission in second set of resources) overlapping the resources scheduled for an eMBB UE in downlink (= an ongoing downlink data transmission in a first set of resources) can be dynamically signaled to the eMBB UE to facilitate demodulation and decoding.), and
wherein the sending comprises sending, by the user device, an uplink transmission via the second set of resources that have been reserved for the user device for uplink transmission (Sec. 3 and fig. 2(1) Grant-based switching: Grant-based transmission of URLLC traffic can be scheduled (indicating resources allocated for priority UL transmission) to a UE during ongoing eMBB transmission. The normal SR-based scheduling procedure can be reused. The UE can switch the transmission from eMBB to URLLC (= priority transmission) just by following the latest grant…Grant-based switching enables to allocate different resources for URLLC from the previous allocation. In the case that those different resources have been already allocated to other UEs, preemption indication can be used for other UEs; Proposal 4: NR supports both grant-based switching and UE-autonomous switching for intra-UE multiplexing of URLLC and eMBB…With/without a new grant, UE can start to transmit a new TB of URLLC traffic (= priority uplink transmission) during a grant based transmission.). 
Although NPL1 does not explicitly disclose wherein the second set of resources were previously indicated by the base station as allocated for downlink transmission, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL1indicating that URLLC transmission overlapping the resources scheduled for an eMBB UE in downlink can be dynamically signaled to the eMBB UE to facilitate demodulation and decoding (Sec. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 64, 66 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Kuchibhotla et al. (US 20170135084 A1; hereinafter ”Kuchibhotla”).

Regarding claim 64, NPL1 discloses a method comprising: preempting, by a base station in a wireless network, an ongoing data transmission associated with a second user device with a priority downlink transmission (URLLC) to a first user device based on a reallocation of a first set of resources for the priority downlink transmission to the first user device; and allocating, based on the preempting, a second set of resources for a priority uplink transmission (URLLC), wherein the second set of resources were previously indicated by the base station as allocated for other use (eMBB) (Sec. 2. Inter-UE multiplexing:  This section discusses the UL pre-emption indication of time and/or frequency resources for inter-UE multiplexing; Sec 2.1 UL Preemption indicator: For DL multiplexing of eMBB and URLLC traffic, the preemption indication method was agreed by RAN1, in which some frequency resource within the eMBB frequency region can be possibly used for URLLC traffic. To avoid soft buffer pollution, it is highly desirable to include some kind of preemption indicator to let the eMBB UE know which part of the resource has been punctured by a transmission of URLLC data. In this way, the eMBB UE will not use the signal in a resource indicated as used by URLLC data for its own data decoding. Similarly to the DL, grant-based URLLC traffic (= the priority downlink transmission) may also be multiplexed with ongoing eMBB traffic (= an ongoing data transmission) in the UL. If a UE requests a grant for an UL URLLC transmission which arrives at a time after some eMBB traffic is already scheduled, it may be beneficial for the UE to transmit URLLC data using the resources allocated to the eMBB traffic for other UEs. This is an UL preemption based method for UL multiplexing.).
But NPL1 does not disclose an apparatus comprising at least one processor and at least one memory including computer instructions that, when executed by the at least one processor, cause the apparatus to perform the recited functions.
However, in the same field of endeavor, Kuchibhotla further discloses an apparatus for a base station to perform similar functions ([0161] and Figs. 1 and 18: Apparatus 1800 for device 120 (base station) with controller 1810 processor 118, memory 1820; [0162] and Fig. 17: The controller 1810 can be any programmable processor; [0109] and Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 based on the above teaching from Kuchibhotla,, to derive the limitations of claim 64, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification so that a base station apparatus is enabled to perform dynamic sharing of resources between URLLC and eMBB transmissions with a UE via pre-emption/puncturing.

Regarding claim 66, NPL1 discloses the limitations of claim 65 as set forth. But NPL1 does not disclose wherein the determining, by the user device based on the downlink control information, the set of resources allocated for the priority uplink transmission comprises: determining a resource offset or a symbol offset between a first set of resources allocated for the priority downlink data transmission and the second set of resources allocated for the priority uplink transmission.  
However, in the same field of endeavor, Kuchibhotla discloses determining a resource offset or a symbol offset between a first set of resources allocated for the priority downlink data transmission and the second set of resources allocated for the priority uplink transmission ([0109] and Fig. 12: At 1260, an acknowledgement can be transmitted in a subframe (= second resource for the priority uplink transmission) with a first offset from a subframe in which the low latency data packet (= priority downlink data transmission) is received in response to successful decoding of low latency data packet. The first offset can be different from a second offset used for normal latency data packets. For example, the first offset can be two and transmitting an acknowledgement can include transmitting a hybrid automatic repeat request acknowledgement in a subframe with a first offset of two subframes n+2 from the subframe n in which low latency data packet is received. At 1270, the decoded data from the data packet in the first region can be delivered to an application layer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 65, based on the above teaching from Kuchibhotla, to derive the limitations of claim 66, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a quick acknowledgment to received URLLC downlink data while performing dynamic sharing of resources between URLLC and eMBB via pre-emption/puncturing.

Claim 53 is rejected following the same rationale as set forth in the rejection of claim 66. Claim 53 recites similar features as in claim 66 from the perspective of an apparatus for a UE. Kuchibhotla further discloses an apparatus for a user device to perform similar functions ([0143] and Figs. 1 and 17: Apparatus 1700 for device 110 (user device) with controller 1720 processor 118, memory 1720; [0145] and Fig. 17: the controller 1720 may be any programmable processor; [0109] and Fig. 12).

 Claims 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Qualcomm Incorporated (3GPP TSG-RAN WG1 #88bis, 3rd - 7th April 2017, Spokane, USA, R1-1705619; hereinafter “NPL2”).

Regarding claim 68, NPL1 discloses the limitations of claim 65 as set forth. But NPL1 does not disclose wherein the sending, by the user device, an uplink transmission via the set of resources allocated for priority uplink transmission comprises the user device sending a hybrid automatic repeat request (HARQ) feedback, including at least one of a HARQ Acknowledgement (HARQ ACK) or a HARQ negative acknowledgement (HARQ NACK).  
However, in the same field of endeavor, NPL2 discloses wherein the sending, by the user device, an uplink transmission via the set of resources allocated for priority uplink transmission comprises the user device sending a hybrid automatic repeat request (HARQ) feedback, including at least one of a HARQ Acknowledgement (HARQ ACK) or a HARQ negative acknowledgement (HARQ NACK) (Sec. 3.2 and Fig. 6: As shown in Figure 6, gNB will first signal URLLC transmission in the DL indication channel to assist UE’s demod/decode (UE will null out LLRs of impacted resource). After decoding, UE sends back multi-bit HARQ feedback to request transmission of failed CB(G)s or request additional parity CB(G)s; Sec. 4, Observation 1: single-bit HARQ-ACK feedback per TB is not sufficient to support NR eMBB service with large number of code blocks especially for the key use case of eMBB/URLLC multiplexing via pre-emption; thus, in the case of eMBB/URLLC multiplexing via pre-emption, an uplink transmission via the set of resources allocated for priority uplink transmission comprises the user device sending a hybrid automatic repeat request (HARQ) feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 65, based on the above teaching from NPL2, to derive the limitations of claim 68, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable fast HARQ feedback in support of dynamic resource sharing between URLLC and eMBB via pre-emption/puncturing.

Regarding claim 69, NPL1 discloses the limitations of claim 65 as set forth, and NPL1 further wherein the sending, by the user device, an uplink transmission via the set of resources allocated for priority uplink transmission comprises the user device sending at least one of the following to the base station: a hybrid ARQ (HARQ) feedback, including at least one of a HARQ Acknowledgement (HARQ ACK) and a HARQ negative acknowledgement (HARQ NACK); a scheduling request (SR); a channel state information (CSI) that includes one or more of a channel quality indicator (CQI), a precoding matrix indicator (PMI) and a rank indication (RI); a buffer status report (BSR) for the user device; a random access request; user plane data; or control plane data.  
However, in the same field of endeavor, NPL2 discloses wherein the sending, by the user device, an uplink transmission via the set of resources allocated for priority uplink transmission comprises the user device sending a hybrid automatic repeat request (HARQ) feedback, including at least one of a HARQ Acknowledgement (HARQ ACK) or a HARQ negative acknowledgement (HARQ NACK) (Sec. 3.2 and Fig. 6: As shown in Figure 6, gNB will first signal URLLC transmission in the DL indication channel to assist UE’s demod/decode (UE will null out LLRs of impacted resource). After decoding, UE sends back multi-bit HARQ feedback to request transmission of failed CB(G)s or request additional parity CB(G)s; Sec. 4, Observation 1: single-bit HARQ-ACK feedback per TB is not sufficient to support NR eMBB service with large number of code blocks especially for the key use case of eMBB/URLLC multiplexing via pre-emption; thus, in the case of eMBB/URLLC multiplexing via pre-emption, an uplink transmission via the set of resources allocated for priority uplink transmission comprises the user device sending a hybrid automatic repeat request (HARQ) feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 65, based on the above teaching from NPL2, to derive the limitations of claim 69, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable fast HARQ feedback in support of dynamic resource sharing between URLLC and eMBB via pre-emption/puncturing.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (HARQ feedback) which anticipates the genus (MPEP 2131.02).

Claims 71, 52, 54, 57-61, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Marinier et al. (WO 2017/117424 A1; hereinafter ”Marinier”).

Regarding claim 71, NPL1 discloses the limitations of claim 65 as set forth, and NPL1 further discloses inter-UE multiplexing wherein an ongoing eMBB data transmission associated with any other user device may be preempted with a priority transmission (URLLC) to a first user device using the same resources (Sec. 2. Inter-UE multiplexing:  This section discusses the UL pre-emption indication of time and/or frequency resources for inter-UE multiplexing; Sec 2.1 UL Preemption indicator: For DL multiplexing of eMBB and URLLC traffic, the preemption indication method was agreed by RAN1, in which some frequency resource within the eMBB frequency region can be possibly used for URLLC traffic. To avoid soft buffer pollution, it is highly desirable to include some kind of preemption indicator to let the eMBB UE know which part of the resource has been punctured by a transmission of URLLC data. In this way, the eMBB UE will not use the signal in a resource indicated as used by URLLC data for its own data decoding. Similarly to the DL, grant-based URLLC traffic may also be multiplexed with ongoing eMBB traffic in the UL. If a UE requests a grant for an UL URLLC transmission which arrives at a time after some eMBB traffic is already scheduled, it may be beneficial for the UE to transmit URLLC data using the resources allocated to the eMBB traffic for other UEs. This is an UL preemption based method for UL multiplexing.).
Based on this teaching, a skilled artisan would have been able to derive “receiving, by the first user device from the base station, downlink control information associated with the priority downlink data transmission (URLLC) from the base station to the second user device that preempts an ongoing downlink data transmission (eMBB) from the base station to a third user device; determining, by the first user device based on the downlink control information, a second set of resources for the priority uplink transmission, wherein the second set of resources were previously indicated by the base station as allocated for downlink transmission; and sending, by the first user device, an uplink transmission via the second set of resources.
But NPL1 does not explicitly disclose determining, by the first user device based on the downlink control information, a second set of contention-based resources for the priority uplink transmission, and sending, by the first user device, an uplink transmission via the second set of contention-based resources.
However, in the same field of endeavor, Marinier discloses preempting of resources allocated for a lower priority service with less stringent QoS requirements to enable transmission of higher priority service (e.g., URLLC) with more stringent QoS requirements (e.g., lower latency) on contention-based resources ([0107] A WTRU-based scheduling may enable the WTRU to opportunistically access uplink resources. A WTRU-based scheduling may enable minimal latency on a per-need basis within a set of shared or dedicated uplink resources assigned (e.g., dynamically) by the network. Both synchronized and unsynchronized opportunistic transmissions may be supported. Both contention-based transmissions and contention-free transmissions may be supported; [0108] Multiplexing of data with different QoS requirements within a same transport block may be supported. For example, multiplexing of data with different QoS requirements within the same transport block may be supported when the multiplexing may not introduce negative impact to a service with a stringent QoS requirement; [0111] The 5G system design may support the transmission of data with different requirements in terms of one or more of the following: latency, throughput, reliability, and/or the like. Different processing principles and transmission properties may correspond to different requirements. For example, data associated to ultra-low latency and/or ultra-reliable use cases may be transmitted using a transmission time interval (TTI); thus indicating preempting of resources allocated for a lower priority service with less stringent QoS requirements to enable transmission of higher priority service (e.g., URLLC) with more stringent QoS requirements (e.g., lower latency) on contention-based resources.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 65, based on the further teachings from NPL1 and the above teaching from Marinier, to derive the limitations of claim 71, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable dynamic sharing of contention basses resources between URLLC and eMBB via pre-emption/puncturing.
 
Claim 52 is rejected in part on the same grounds as set forth in the rejection of claims 65, because claim 52 recites the same features from the perspective of an apparatus for a user device as in claim 65 from the perspective of a method.  But NPL1 does not disclose an apparatus comprising at least one processor and at least one memory including computer instructions that, when executed by the at least one processor, cause the apparatus to perform these functions.
However, in the same field of endeavor, Marinier discloses an apparatus for a user device to perform similar functions ([0031] and Fig. 1B: WTRU 102 may include a processor 118, non-removable memory 130, removable memory 132; [0107], [0108], [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 65, based on the above teaching from Marinier, to derive the limitations of claim 52, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification so that a base station is enabled to perform dynamic sharing of resources between URLLC and eMBB transmissions with a UE via pre-emption/puncturing.

Claims 54 and 57-58 are rejected over NPL1 in view of Marinier on the same grounds as set forth in the rejection of claims 67 and 70-71, respectively, and following the same rationale as set forth in the rejection of claim 52. Claims 54 and 57-58 recite the same features from the perspective of an apparatus for a user device as in claims 67 and 70-71, respectively, from the perspective of a method. 

Regarding claim 59, NPL1 and Marinier disclose the limitations of claim 52 as set forth, and NPL1 further discloses wherein causing the apparatus to receive comprises causing the apparatus to receive, by a user device from a base station in a wireless network, a downlink control information associated with an allocation of a first set of resources for a high priority downlink data transmission from the base station that preempts a scheduled low priority downlink data transmission from the base station (Sec. 2. Inter-UE multiplexing:  This section discusses the UL pre-emption indication of time and/or frequency resources for inter-UE multiplexing; Sec 2.1 UL Preemption indicator: For DL multiplexing of eMBB (low priority) and URLLC traffic (high priority), the preemption indication method was agreed by RAN1, in which some frequency resource within the eMBB frequency region can be possibly used for URLLC traffic. To avoid soft buffer pollution, it is highly desirable to include some kind of preemption indicator to let the eMBB UE know which part of the resource has been punctured by a transmission of URLLC data. In this way, the eMBB UE will not use the signal in a resource indicated as used by URLLC data for its own data decoding.); 
wherein causing the apparatus to determine comprises causing the apparatus to determine, by the user device based on the downlink control information, a second set of resources allocated for a high priority uplink transmission, wherein the second set of resources allocated for a high priority uplink transmission were previously indicated by the base station as allocated for downlink transmission; and wherein causing the apparatus to send comprises causing the apparatus to send, by the user device, an uplink transmission via the second set of resources allocated for high priority uplink transmission (Similarly to the DL, grant-based URLLC traffic may also be multiplexed with ongoing eMBB traffic in the UL. If a UE requests a grant for an UL URLLC transmission which arrives at a time after some eMBB traffic is already scheduled, it may be beneficial for the UE to transmit URLLC data using the resources allocated to the eMBB traffic for other UEs. This is an UL preemption based method for UL multiplexing.).  

Regarding claim 60, NPL1 and Marinier disclose the limitations of claim 52 as set forth, and NPL1 further discloses wherein the downlink control information indicates a first set of resources allocated for a priority downlink data transmission that preempts an ongoing downlink data transmission (Sec. 2.1 UL Preemption indicator: For DL multiplexing of eMBB and URLLC traffic, the preemption indication method was agreed by RAN1, in which some frequency resource within the eMBB frequency region can be possibly used for URLLC traffic. To avoid soft buffer pollution, it is highly desirable to include some kind of preemption indicator to let the eMBB UE know which part of the resource (being used for ongoing lower priority downlink data transmission) has been punctured by a transmission of URLLC data (= higher priority downlink data).).  

Regarding claim 61, NPL1 and Marinier disclose the limitations of claim 52 as set forth, and NPL1 further discloses wherein causing the apparatus to determine comprises causing the apparatus to: determine, by the first user device based on the downlink control information, a second set of resources for the priority uplink transmission, wherein the second set of resources were previously indicated by the base station as allocated for a downlink transmission (Sec. 2.1 UL Preemption indicator: For DL multiplexing of eMBB and URLLC traffic, the preemption indication method was agreed by RAN1, in which some frequency resource within the eMBB frequency region can be possibly used for URLLC traffic. To avoid soft buffer pollution, it is highly desirable to include some kind of preemption indicator to let the eMBB UE know which part of the resource (allocated previously for lower priority downlink data transmission) has been punctured by a transmission of URLLC data (= higher priority downlink data transmission).).   

Regarding claim 63, NPL1 and Marinier disclose the limitations of claim 52 as set forth, and NPL1 further discloses wherein the downlink control information indicates a first set of resources or a size of a first set of resources allocated for the priority downlink data transmission that preempts the ongoing downlink data transmission (Sec. 1, P. 1, last two lines: The time granularity of pre-emption indication is configured to be x symbols (= size of the first resources allocated for priority uplink transmission) within the reference downlink resource for the given numerology.); and 
wherein causing the apparatus to determine comprises causing the apparatus to determine, by the user device based on the first set of resources or the size of the first set of resources allocated for the priority downlink data transmission that preempts the ongoing downlink data transmission, a second set of resources allocated for the priority uplink transmission (Sec 3. Intra-UE multiplexing of eMBB and URLLC data in a slot needs to be considered in the case that URLLC traffic occurs after the gNB schedules eMBB traffic for the same UE. As shown in Fig .2, the following two approaches can be considered for such intra-UE multiplexing, (1)	Grant-based switching: Grant-based transmission of URLLC traffic can be scheduled to a UE during ongoing eMBB transmission. The normal SR-based scheduling procedure can be reused. The UE can switch the transmission from eMBB to URLLC just by following the latest grant.).  

Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, and further in view of Marinier.

Claim 55 is rejected in part on the same grounds as set forth in the rejection of claim 68 over NPL1 and NPL2, because claim 55 recites the same features from the perspective of an apparatus for a user device as in claim 68 from the perspective of a method.  But NPL1 and NPL2 do not disclose an apparatus comprising at least one processor and at least one memory including computer instructions that, when executed by the at least one processor, cause the apparatus to perform these functions.
However, in the same field of endeavor, Marinier discloses an apparatus for a user device to perform similar functions ([0031] and Fig. 1B: WTRU 102 may include a processor 118, non-removable memory 130, removable memory 132; [0107], [0108], [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 68, based on the above teaching from Marinier, to derive the limitations of claim 55, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification so that a base station is enabled to perform dynamic sharing of resources between URLLC and eMBB transmissions with a UE via pre-emption/puncturing.

Claim 56 is rejected in part on the same grounds as set forth in the rejection of claim 69, and following the same rationale as set forth in the rejection of claim 55. Claim 56 recites the same features from the perspective of an apparatus for a user device as in claim 69 from the perspective of a method.

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Marinier and further in view of Kuchibhotla.

Regarding claim 62, NPL1 and Marinier disclose the limitations of claim 52 as set forth. But NPL1 and Marinier do not disclose wherein causing the apparatus to determine, by the user device based on the downlink control information, a second set of resources allocated for the priority uplink transmission comprises causing the apparatus to: determine a resource offset or a symbol offset between a first set of resources allocated for the priority downlink data transmission and the second set of resources allocated for the priority uplink transmission.
However, in the same field of endeavor, Kuchibhotla discloses a resource offset or a symbol offset between a first set of resources allocated for the priority downlink data transmission and the second set of resources allocated for the priority uplink transmission ([0109] At 1260, an acknowledgement can be transmitted in a subframe (= resource for the priority uplink transmission) with a first offset from a subframe in which the low latency data packet (= priority downlink data) is received in response to successful decoding of low latency data packet. The first offset can be different from a second offset used for normal latency data packets. For example, the first offset can be two and transmitting an acknowledgement can include transmitting a hybrid automatic repeat request acknowledgement in a subframe with a first offset of two subframes n+2 from the subframe n in which low latency data packet is received. At 1270, the decoded data from the data packet in the first region can be delivered to an application layer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Marinier as applied to claim 52, based on the above teaching from Kuchibhotla, to derive the limitations of claim 62, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a quick acknowledgment to received URLLC downlink data while performing dynamic sharing of resources between URLLC and eMBB via pre-emption/puncturing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lee et al. (US 20200008179 A1) – cc Multiplexing of URLLC and eMBB services by preempting resources previously allocated for eMBB transmission.
Stephenne et al. (US 20180167938 A1) – Coexistence of delay-tolerant and delay-sensitive sessions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471